DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 04/08/2022. As directed by the amendment: claim 1 has been amended.  Thus, claims 1-11 are presently pending in this application. 
Response to Arguments
Applicant's arguments, pgs. 4-5, filed 04/08/2022 have been fully considered but they are not persuasive. The applicant states that amended claim 1 recites “that the compressible mesh carriage extends proximally from a second side of a first marker to a first side of a second marker and that the first side of the second marker faces the second side of the first marker”. The applicant further argues that such feature is not disclosed in Heisel et al (US 20140257374 A1), herein referenced to as “Heisel”. The applicant argues that as shown in Figures 6C and 6D of Heisel that the wire mesh material extends one side of first marker and one side of second marker 28, however these two sides do not face each other as recited in amended claim 1. The examiner respectfully disagrees. Figures 6C and 6D of Heisel show method steps of forming the final device in Figure 2, as such the final form and where the anticipated subject matter should be directed to is in Figure 2, as the previous Office action had cited. As can be seen in Figure 2, the first marker 28 has two sides, one distally facing 8 and one proximally facing 4 and second marker 18. The mesh carriage 4, extends proximally from the second side of the first marker 28 to a first side of second marker 18. Further more it can be seen that the first side of the second marker 18 faces the second side of the first marker 28. In essence, the proximal side of 28 faces the distal side of 18. As such, the USC 102 rejection of claim 1 will be maintained as well as the claims 2-7 which are also rejected under 102. 
Applicant's arguments, pgs. 5-6, filed 04/08/2022 have been fully considered but they are not persuasive. The applicant argues that claims 8-11 USC 103 over Heisel in view of Griffin (US 20150313605 A1), herein referred to as “Griffin” is not obvious. Firstly, the applicant argues it is not disclosed as being dependent from amended claim 1. Secondly, Griffin discloses a device for intrasaccular implantation and that there is no counterpart to in Griffin to the compressible mesh carriage defined by the present claims. Thirdly, those skilled in art would not have considered combining the device of Griffin with Heisel as this would prevent the Griffin device from completely conforming to the walls of the aneurysm. The examiner respectfully disagrees. Firstly, as shown above in the response to the arguments to claim 1, Heisel discloses all the elements of amended claim 1, therefore Griffin does not need the limitations of claim 1. Secondly, the device of Heisel and Griffin are in analogous fields of invention as they are both medical occlusion devices and Griffin is not relied upon to teach a compressible mesh carriage. Thirdly, the combination does not require the carriage arrangement of the Griffin device, the combination as made in the non-final office action is to teach the device of Heisel to be in a kit, like the Griffin device. The motivation for this is that it is desirable during an operation to have a kit containing all the materials necessary for a procedure (see [0028] of Griffin). There is no substitution occurring here of the elements of Heisel with that of Griffin, therefore no device is being render inoperable. Furthermore, it is the device of Heisel being modified by Griffin, not Griffin being modified by Heisel. For the reasons above, the USC 103 rejections of the claims will be maintained. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heisel et al (US 20140257374 A1).
In regards to claim 1, Heisel discloses: An occlusion device 2 (see Figs. 1 – 2, [0025]) comprising: a continuous mesh structure 20 (see Fig. 2, [0025] and [0035], the mesh is a continuous layer) comprising a first marker 28 (see Fig. 2, [0032]); b. a resilient mesh disc-shaped body 8 (see Fig. 2, [0025] and [0035], see additionally Fig. 7B, [0058], 8 is on the distal side as it is inserted further into an opening, similar to applicant’s device) extending distally and outward from a first side the side of 28 adjacent to 8 (distal side of 28) of the first marker 28 (8 extends from the medial pinch point, distally away, this structure is similar to the “disc-shaped” as referenced by the applicant as it also “caves inward like a cup” see present specification, [0047], which 8 of Heisel similar does); and c. a compressible mesh carriage 4 (see Fig. 2, [0025] and [0035]) extending proximally from a second side the side of 28 adjacent to 4 (proximal side of 28) of the first marker 28 to a first side the side of 18 adjacent to 18 (distal side of 18) of a second marker 18 (see Fig. 2, [0025]), wherein the first side distal side of 18 of the second marker 18 faces the second side proximal side of 28 of the first marker 28 and the compressible mesh carriage 4 comprises a pinch point mesh of 20 at the location of 18, 28 (see Fig. 2, [0033]) in the marker 18 and 28 on each end of the carriage 4, and one of the carriage end pinch points the mesh of 20 at 28 is a medial pinch point the mesh of 20 at 28 of the continuous mesh structure 20, wherein each pinch point mesh of 20 at the location of 18, 28 on the ends of the carriage 4 is a constrained and gathered location on the continuous mesh structure 20 (see arguments above, the mesh 20 is gathered at the locations of 18 and 28); wherein the continuous mesh structure 20 has a first delivery shape (see Fig. 7A) and a second expandable deployed shape (see Figs. 1 – 2), and wherein the length (x) (see annotated Fig. 2 below) of the resilient mesh body 8 is greater than the length (y) (see annotated Fig. 2 below) of the compressible mesh carriage 4 in free air and in the deployed shape (see Figs. 1 – 2).

    PNG
    media_image1.png
    898
    701
    media_image1.png
    Greyscale


In regards to claim 2, Heisel discloses the occlusion device of claim 1, see 102 rejection above, wherein the second marker 18 (see Figs. 1 – 2, [0033], the marker is a metal tube or ring) encircles at least one pinch point the mesh at 18 of the continuous mesh structure 20 (as the marker is a ring or tube, it encircles the pinch point, see [0050] as well).
In regards to claim 3, Heisel discloses the occlusion device of claim 1, see 102 rejection above, wherein the continuous mesh structure 20 expands to a deployed shape and is configured to fill a body lumen or aneurysm.
The language, "wherein the continuous mesh structure expands to a deployed shape and is configured to fill a body lumen or aneurysm," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Heisel meets the structural limitations of the claim, and is capable of filling a body lumen or aneurysm, see Fig. 7C. 
	In regards to claim 4, Heisel discloses the occlusion device of claim 1, see 102 rejection above, wherein the continuous mesh structure 20 has an open mesh density (see [0031], a pick count of anywhere from 30 to 100) for enhanced tissue integration and/or stabilization of the occlusion device.
The language, “an open mesh density for enhanced tissue integration and/or stabilization of the occlusion device," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Heisel meets the structural limitations of the claim, and is capable of the open mesh density enhancing tissue integration, as it has a pick count of 30 to 100. 
In regards to claim 5, Heisel discloses the occlusion device of claim 1, see 102 rejection above, wherein the resilient mesh body 8 is a single-layer mesh (it is a single layer mesh, see Fig. 2 and [0025], as there is a continuous layer from 18 to 8 to 28).
In regards to claim 6, Heisel discloses the occlusion device of claim 1, see 102 rejection above, wherein the resilient mesh body 8 of the occlusion device 2 is a dual or double layer mesh (the mesh is a single layer mesh that us folded to form a dual layer mesh including portions 8 and 5; see fig. 6A-6D).
In regards to claim 7, Heisel discloses the occlusion device of claim 6, see 102 rejection above, wherein the dual layer of mesh 5, 8 comprises a single layer of mesh 8 folded circumferentially (8 folds inwards in the direction of 22 and 28 in Fig. 2, which is a circumferential fold or essentially inwards; see fig. 6A-6D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heisel in view of Griffin (US 20150313605 A1), herein referred to as “Griffin”.
In regards to claim 8, Heisel discloses, a. an occlusion device according to claim 1 (see claim 1 above) and a delivery system 32, 40 (see Figs. 7A – 7B, [0057] and [0058]) or detachment system corresponding to the occlusion device 2. Heisel does not explicitly disclose: a kit. 
However, Griffin in a similar field of invention, teaches an occlusion device (see Fig. 1A), a pinch point 36 (see Fig. 1A), and a delivery system (see [0046] and [0048]). Griffin further teaches a kit ([0028]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heisel to incorporate the teachings of Griffin to have a kit for treatment and/or amelioration of an aneurysm; the kit comprising the occlusion device and the delivery. Motivation for such can be found in Griffin as it would desirable for operation to have a kit containing all the materials necessary for a procedure (see [0028]).
In regards to claim 9, the combination of Heisel and Griffin teaches: the kit of claim 8, see 103 rejection above. Heisel further discloses: wherein the delivery system 32, 40 is a microcatheter 40 (see Fig. 7B), catheter 40 (see Fig. 7B), guide wire 32 (see Fig. 7B), or pusher wire (see Fig. 7B).
In regards to claim 10, the combination of Heisel and Griffin teaches: the kit of claim 8, see 103 rejection above. Heisel does not explicitly disclose: an electrolytic detachment system.
Griffin further teaches: wherein the detachment system 12 (see Fig. 5A and 5B, [0060]) is an electrolytic detachment system (see [0060]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heisel to incorporate the teachings of Griffin and have a detachment system that is an electrolytic detachment system. Motivation for such can be found in Griffin as utilizing electrolytic detachment as otherwise mechanically stable materials can be utilized in the device to ensure a careful delivery to the proper site without the chance of breakage before completely dissolving the necessary break points to implant the occlusive device (see [0060] and [0061]). 
In regards to claim 11, Heisel discloses: the occlusion device according to claim 1 (see claim 1 above). Heisel does not explicitly disclose: a method for treating or ameliorating an aneurysm in a patient, the method comprising: a. delivering to an aneurysm an occlusion device; and b. deploying the occlusion device in the aneurysm, thereby treating or ameliorating the aneurysm in the patient.
However, Griffin in a similar field of invention teaches an occlusion device (see Fig. 1A). Griffin further teaches: a method for treating or ameliorating an aneurysm in a patient (see [0060], a method for treating an aneurysm), the method comprising: a. delivering to an aneurysm an occlusion device (see Fig. 3B, [0060]); and b. deploying the occlusion device in the aneurysm (see Fig. 3B, deployed), thereby treating or ameliorating the aneurysm in the patient ([0051]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heisel to incorporate the teachings of Griffin and have a method of delivering an occlusion device to an aneurysm and deploying the occlusion device to treat the aneurysm. Motivation for such can be found in Griffin as it would be beneficial to use an occlusion device to treat an aneurysm as it can seal an aneurysm by promoting clot formation within the aneurysm (see [0053]). 
Conclusion
Applicant's amendment necessitated the grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771